Name: 2003/602/EC: Commission Decision of 12 August 2003 repealing Decision 2002/75/EC laying down special conditions on the import from third countries of star anise (Text with EEA relevance) (notified under document number C(2003) 2889)
 Type: Decision_ENTSCHEID
 Subject Matter: NA;  EU institutions and European civil service;  foodstuff;  agricultural activity;  organisation of the legal system;  trade;  health;  deterioration of the environment
 Date Published: 2003-08-13

 Avis juridique important|32003D06022003/602/EC: Commission Decision of 12 August 2003 repealing Decision 2002/75/EC laying down special conditions on the import from third countries of star anise (Text with EEA relevance) (notified under document number C(2003) 2889) Official Journal L 204 , 13/08/2003 P. 0060 - 0060Commission Decisionof 12 August 2003repealing Decision 2002/75/EC laying down special conditions on the import from third countries of star anise(notified under document number C(2003) 2889)(Text with EEA relevance)(2003/602/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 93/43/EEC of 14 June 1993 on the hygiene of foodstuffs(1), and in particular Article 10(1) thereof,Having regard to Commission Decision 2002/75/EC laying down special conditions on the import from third countries of star anise(2), and in particular recital 8 thereof,Whereas:(1) Analyses of consignments of star anise (illicium verum) from certain third countries had revealed the presence of the botanical variety known as Japanese star anise (illicium anisatum), which is scientifically recognised as highly poisonous and therefore not fit for human consumption.(2) The presence of Japanese star anise had been linked to some cases of food poisoning in the Community.(3) As a consequence, and in accordance with Article 10 of Directive 93/43/EEC, the Commission adopted Decision 2002/75/EC laying down special conditions on the import from third countries of star anise, in order to ensure that star anise imported from third countries and intended for human consumption does not contain Japanese star anise.(4) The checks and analyses carried out under the conditions prescribed in Decision 2002/75/EC have not revealed any new cases of contamination, and no cases of poisoning have been reported.(5) The special conditions attaching to the import of star anise are therefore no longer justified and Commission Decision 2002/75/EC can be repealed.(6) The Member States have been consulted on the repealing of Decision 2002/75/EC, in accordance with Article 10 of Directive 93/43/EEC,HAS ADOPTED THIS DECISION:Article 1Decision 2002/75/EC is hereby repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 12 August 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 175, 19.7.1993, p. 1.(2) OJ L 33, 2.2.2002, p. 31.